internal_revenue_service department of the treasury date sah number release date sere prere’ person to contact employee id number mployee rey oe refer reply tor in re eo revocation form required to be filed ein tax period s ended uil last day to file a petition with the united_states tax_court not applicable certified mail dear this is a final adverse determination regarding your exempt status under sec_601 c of the intemal revenue code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date our adverse determination was made for the following reason s itwas determined that your activities are not exclusively charitable and that assets of the organization have inured to the benefit of private individuals ie your founders and or officers through disbursements of substantial funds of the organization to its two officers the president and secretary-treasurer during the periods ending december december therefore you are not operated exclusively for exempt purposes pursuant to sec_501 of the intemal revenue code furthermore you have agreed to revocation of recognition of your exempt status under sec_601 of the code and december contributions to your organization are not deductible under sec_170 of the code you are required to file converted forms u s_corporation income_tax retum for tax periods beginning on and after january cincinnati oh with the cincinnati service_center we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able fo reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter see the enclosed notice helpful contacts for your ‘notice of deficiency’ for taxpayer_advocate telephone numbers and addresses lf you have any questions please contact the person whase name and telephone number are shown in the heading of this letter sincerely team manager enclosure notice helpful contacts for your notice_of_deficiency cc rt 2of2 department of the treasury internal_revenue_service overnment gatities legend org name of organization num ein number org taxpayer_identification_number num form tax_year s ended december 20xx - december 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter ifyou do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision applicable law and arguments in support of your position your protest should include a statement of the facts the an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter fo you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34805f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do ‘ot protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the intemal revenue service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code the taxpayer_advocate cannot reverse a legally correct_tax you have the right to contact the office af the taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handting you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at ifyou have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you thank you for your cooperation if you write please provide a telephone number and enciosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 3480f tom om name of taxpayer bbga ‘depa ois tay td weve sone explanation of items ‘schedule no or exhibit ‘year period ended december december 200x december oe name of organization legend ce nn ein number year year dollar_figuredollar_figure dollar amount city state location of org ssues whether cc organization does not qualify for exemption as described in sec_501 related security firm lame of the related name of security firm facts cc hereinafter referred to as cc is an entity that was incorporated as a non-profit corporation in the city state on november xx year cc was granted exemption under internal_revenue_code sec_501 on july xx article three of the articles of incorporation provides in part the exempt_purpose is to improve the quality of life for residents in very low and low income neighborhoods in the city state lessen the burdens of federal state ar local governments by providing affordable housing and assist persons and families of very low and low income to obtain adequate low-cost housing accommodations by developing constructing rehabilitating and providing decent safe and sanitary housing article four of the articles of incorporation identifies nn nn and nn as the trustees of cc currently has two officers presentations to government agencies and work with government agencies to enable sales of properties the duties of the secretary-treasurer are to assist the president with daily operations and clerical work the duties of the president are to attend meetings make nn and nn cc the corporation is formed exclusively for purposes under which a corporation may be article nine provides no part of the net_earnings of the corporation shall inure to the benefit of or be distributable to its trustees officers or other private persons having a personal or private interest in the activities of the corporation except thal the corporation shall be authorized to pay reasonable ‘compensation for services rendered and to make payments and distributions in furtherance of the purposes set forth in article three hereof article ten provides formed under the non-profit corporation law and not for pecuniary benefit of financial gain cc activities involved efforts to de-concentrate which is a redistribution of mull unit section x housing in the security firm portfolio made up of approximately xxxx units on the east side of city state to outlaying areas and to promote private investment in the acquisition disposition or renovation of the cc entered into an agreement with related firm which owned and managed the units to properties identify properties that could be sold and rehabilitated in order to de-concentrate the low_income_housing cc identified these properties inspected and appraised them for potential rehabilitation in the area cc took out a loan of dollar_figure tine of credit to provided collateral for sales cc purchased selected properties from cpo and resold them usually on the same day to pre-qualified buyers at a significant markup this is the primary activity conducted by prospective buyers were identified thru an independent broker proceeds from the sales wers used lo pay professional fees payments to officers the eo since 200x nn and nn and other miscellaneous expenses percentage of net_proceeds inuring to each officer was as follows analysis of the bank statements revealed the form 886-armev 6s page -1- of the treasury - intemal revenue seevice department - form 886a one name of taxpayer tease ofthe trwurh ftel reve sem explanation of items schedule novor exhibit ‘year period ended december 200x december december 200x cc nn 200x total for three year sec_2x 3x 3x 1x 5x fxkk x see exhibit for a detailed analysis of the amounts and percentages requests for information - during the initial interview of the nn on may x 200x agent requested an explanation of how its activities further their exempt purposes document request idr was sent to the organization with a copy to the power_of_attorney poa advising them the examination was expanded lo include tax years ending december xx 200x and december xx 200x along with bank records for the additional years an explanation of how its activities furthered their exempt_purpose was requested on june xx 200x a letter and information on july x 200x no reply was received to the fetter dated june xx 200x a follow up letter and idr fequesting the same information was sent out with a copy to the power_of_attorney via certified mail a reply was received on july xx 200x documents were provided on other c organizations which compared to the stated exempt purposes of cc but no statement was provided with regard to their activities and only some of the bank records were provided for the subsequent years on july xx 200x agent called poa to discuss information provided and advised it does not establish how the activities of the cc further their exempt purposes agent also informed the poa of bank records stil needed a reply was received on july xx 200x regarding their activities was provided information stil needed agent requested a response by july xx 200x all requested bank records were not provided and no statement on july xx z00x agent called the poa and advised him of the on august x 200x another leiter and idr was sent to cc with a copy to the poa asking for the temaining bank records and the statement of how their activities further their exempt purposes agent requested a response by august xx 200x reply received on august xx 200x provided some of the remaining bank records that had been requested ‘on august xx 200x a summons was issued directly to two third parties for the remaining bank records a notice of summons was issued to cc and a copy to the poa via certified mail ‘on december xx 200x a conference was held with cc nn to discuss the proposed revocation of exempt status nn advised he does not agree with the proposal and will request an appeals_conference law sec_501 of the internal_revenue_code irc exempts from federal_income_tax organizations that are both organized and operated exclusively for one or more of the exempt purposes specified in section form 886-ajrew page -2- departnent of the treasury - internal_revenue_service depart ofthe tag total venue sen explanation of items form 866a name of taxpayer oe schedule no or exhibic year period ended december 200x december 200x december 200x c sec_1 c -1 a an organization that fails to meet either the organizational or the operational_test is not exempt far sec_501 c exempt purposes include religious charitable scientific testing for public safety literary educational and prevention of cruelty to children or animals sec_1 -1 d the term charitable is used in sec_501 c in its generally accepted legal sense and should not be limited by the separate enumeration in sec_501 the term includes relief of the poor or underprivileged advancement of religion advancement of education or science lessening of the burdens of gavernment promolion of social welfare lessening neighborhood tensions and combaling community deterioration sec_1 c -1 dj qraznizational test - the organizational_test is met through an organization's articles of organization which includes the corporate charter trust instrument or any other written document by which an ‘organization is created sec_1 o -1 0m2 an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to exempt purposes and do not expressly empower the organization to engage except in an insubstantial manner in activities that do not further its exempt purposes sec_1 ch -f b i in meeting the organizational_test he organization's purposes as stated in its articles of organization may be as broad as or more specific than the purposes stated in sec_501 if the articles state that the organization is formed for charitable purposes such articles ordinary shall be sufficient for purposes of the organizational_test operational_test - an organization meets the operational_test only if ‘accomplish one or more of the exempt purposes specified in sec_501 so regarded if more than an insubstantial part ofits activities sec_1 c -1 c an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -1 c is not furtherance of an exempt_purpose it engages primarily in activities which an organization will not be an organization is not organized or operated exclusively for one or more exempt purposes unless it serves to meet this requirement an organization must establish that itis public rather than private interest not organized or operated for the benefit of private interest such as designated individuals the creator or his family sharsholders of the organization or persons contralled directly or indirectly by such private interests an organization may meet the requirements of sec_501 although it operates a trade_or_business as substantial part ofits activities if he operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose alll the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempl purposes sec_1 -f ek1 the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 form 886-ajrev page -3- department of the treasury - internal_revenue_service toe fom ‘name of taxpayer 886a ‘department ofthe tierary- teal reve sena explanation of items ce schedule no or exhibit ‘year period ended december 200x december 200x december 200x sec_6001 provides every person liable for any_tax imposed by this ttle or for the collection thereof shatl keep such records render such statements make such returns and comply with such rules and regulations as the secretary may fram time to time prescribe whenever in the judgment of the secretary ilis necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements ar keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title sec_6033 provides in part except as provided in paragraph every organization_exempt_from_taxation under sec_801 a stall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shail keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe except that in the discretion of the secretary any organization described in sec_401 may be relieved from stating in its return any information which is reported in returns filed by the employer which established such organization sec_7491 provides the burden shifts where taxpayer produces credible_evidence -- general_rule -if ia any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations -paragraph shall apply with respect fo an issue only if a the taxpayer has complied with the requirements under this title to substantiate any ite b the taxpayer has maintained all records required under this reasonable requests interviews and c the case of c a ii tile and has cooperated with and section the taxpayer is described in information documents meetings the secretary for witnesses corporation partnership by a_trust or in ‘taxpayer's position itis the contention of cc activities they conducted in the tax periods ending december xx 200x 200x and 200x are in furtherance of their stated exempt_purpose they provided documentation of other organizations in comparison to their stated exempt purposes government's position net_proceeds fram property sales inured fo the benefit of the nn nn see exhibit which provides an analysis of the proceeds inuring to the benefit of the officers sec_1 ci3 -1 c provides an organization is not operated exclusively for one or more exempt purposes if its net eamings inure in whole or in part to the benefit of private shareholders or individuals ‘cc has not provided any evidence to show its activities are in furtherance of sec_501 c purposes for the tax periods shown above some documentation provided was prior to the years under examination other documentation simply attempted to compare cc based on its stated exempt form 886-ajrev page -4- department of the treasury - internal revonuc service schechile novo exhibit yeat period ended december 200x december 200x december lom form ‘namie of taxpayer 866a deparent of re paha tena revenue seni explanation of items oe this gives rise to the concern that instead of lessening the burdens of purpose to other c organizations the concept of de-concentration was not mentioned in cc’s purpose nor has it been shown how this activity furthers cc's exempt_purpose the service's concern is thal selling housing units to persons who can afford to purchase them is no different from what a for profit teal estate company does there is no indication that the persons who purchase the multi-unit houses are fequired to actually live in them government cc is doing the opposite by allowing these housing units to be purchased by possible absentee landlords that created the slums in major cities in the first place sec_1 - i provides an organization must establish itis operated exclusively for exempt purposes and not for private interest it is incumbent upon the organization to establish that it meets both the organizational_test and operational_test therefore is not exempt cc was required to provide information as an organization exempt under sec_801 requests were made asking cc to explain how their activities response was provided provided by cg made by the organization during the course of the examination it does not qualify for exemption furthered their exempt purposes but no several requests were made for bank records but not all of the records were agent was required to summons records from third parties to ascertain all payments since cc failed to comply with reasonable requests for information asked for cc fails to meet either the organizational_test or the operational_test and several conclusion sec_501 for the laxable years of cc is not a charitable_organization exempt from tax under llr c profits from the sales of housing units inured to the benefit of the president and 200k 200x treasurer of the organization this organization also failed to respond to reasonable attempts to secure ‘organization for federal_income_tax purposes for the taxable years 200x 200x 200x and therefore is not exempt from taxation under sec_501 for 200x 200x 200x we are revoking its exempt status effective january x 200x beginning after december xx 200x formation to determine whether it qualified for exemption this organization is required to file forms for all tax periods accordingly cg is not a charitable form acrev department of the treasury - intemal revenue service page -
